
	

115 HR 2056 : Microloan Modernization Act of 2017
U.S. House of Representatives
2017-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2056
		IN THE SENATE OF THE UNITED STATES
		July 25, 2017Received; read twice and referred to the Committee on Small Business and EntrepreneurshipAN ACT
		To amend the Small Business Act to provide for expanded participation in the microloan program, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Microloan Modernization Act of 2017. 2.DefinitionsIn this Act—
 (1)the term intermediary has the meaning given that term in section 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11)); and
 (2)the term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m)). 3.Microloan intermediary lending limit increasedSection 7(m)(3)(C) of the Small Business Act (15 U.S.C. 636(m)(3)(C)) is amended by striking $5,000,000 and inserting $6,000,000.
 4.Microloan technical assistanceSection 7(m)(4)(E) of the Small Business Act (15 U.S.C. 636(m)(4)(E)) is amended by striking 25 percent each place such term appears and inserting 50 percent. 5.SBA study of microenterprise participationNot later than 1 year after the date of enactment of this Act, the Administrator of the Small Business Administration shall conduct a study and submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on—
 (1)the operations (including services provided, structure, size, and area of operation) of a representative sample of—
 (A)intermediaries that are eligible to participate in the microloan program and that do participate; and
 (B)intermediaries that are eligible to participate in the microloan program and that do not participate;
 (2)the reasons why eligible intermediaries described in paragraph (1)(B) choose not to participate in the microloan program;
 (3)recommendations on how to encourage increased participation in the microloan program by eligible intermediaries described in paragraph (1)(B); and
 (4)recommendations on how to decrease the costs associated with participation in the microloan program for eligible intermediaries.
 6.GAO study on microloan intermediary practicesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report evaluating—
 (1)oversight of the microloan program by the Small Business Administration, including oversight of intermediaries participating in the microloan program; and
 (2)the specific processes used by the Small Business Administration to ensure— (A)compliance by intermediaries participating in the microloan program; and
 (B)the overall performance of the microloan program.  Passed the House of Representatives July 24, 2017.Karen L. Haas,Clerk 